Citation Nr: 0711011	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  05-26 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim regarding the character of the appellant's discharge 
from a period of service from October 1941 to November 1943.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The appellant served on active duty from October 1941 to 
November 1943, with there being a period of desertion therein 
from August 1942 to April 1943.  The service department has 
characterized the aforementioned period of service as other 
than honorable.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision entered in October 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, denying the appellant's claim to 
reopen for his character of discharge.  

Pursuant to his request, the appellant was scheduled to 
appear for a videoconference hearing before the Board in July 
2006.  Despite having been notified in advance of the date, 
time, and location of the requested hearing, the veteran 
nevertheless failed to appear.  No other request for a 
hearing remains pending at this time.  


FINDINGS OF FACT

1.  By its decision, dated in April 1995, the RO determined 
that the appellant's character of discharge for his period of 
service from October 1941 to November 1943 was a statutory 
bar to VA benefits.  

2.  No appeal of the RO's April 1995 determination was 
initiated within the applicable time limits.  

3.  In April 2005, the appellant submitted a claim to reopen 
with respect to the character of his discharge for his period 
of service from October 1941 to November 1943.  

4.  Since entry of the RO's April 1995 denial, the evidence 
submitted is cumulative or redundant of the evidence 
previously of record, does not relate to an unestablished 
fact necessary to substantiate such claim, and does not raise 
a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

The RO's determination of April 1995 that the appellant's 
discharge from a period of service ending in November 1943 
was a bar to VA benefits is final; new and material evidence 
with which to reopen the aforementioned adverse RO 
determination has not been received.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R.  3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the information and 
evidence needed to substantiate and complete the appellant's 
claim to reopen, notice of what part of that evidence is to 
be provided by him, and notice of what part VA will attempt 
to obtain for the appellant were furnished to him in the RO's 
letter of July 2004.  The foregoing notification advised the 
appellant to submit all pertinent evidence in his possession 
for review by VA.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  

In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish eligibility or 
entitlement that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim depends on the basis on which the 
prior claim was denied.  The Secretary can determine the 
basis for the denial in the prior decision from the face of 
that decision.

The failure to provide notice of what constitutes material 
evidence would generally be the type of error that has the 
natural effect of producing prejudice because it would 
constitute a failure to provide a claimant notice of a key 
element of what it takes to substantiate a claim to reopen.  
Without such notice, a claimant effectively would be deprived 
of an opportunity to participate in the adjudication process 
because she or he would not know what evidence was needed to 
reopen her or his claim.

Here, the RO did fulfill its notice obligations with respect 
to informing the appellant of the evidence and information 
needed to substantiate his attempt to reopen his claim based 
on the character of his discharge from service.  In the July 
2004 VCAA notice letter, the appellant was advised that he 
needed to submit new and material evidence to reopen his 
claim, such as compelling circumstances for his prolonged 
unauthorized absence from service, and he was informed of the 
basis for the denial in the prior determination.  

VCAA notice is to be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Here, VCAA notice was issued by VA prior to RO's initial 
adjudication of the claim to reopen.  

Notice as to disability ratings or effective dates pursuant 
to Dingess/Hartman is lacking, but any error as to notice 
under Dingess/Hartman is found to be harmless, given that 
there is no factual predicate for a grant of the appellant's 
claim to reopen.  Thus, it is determined that prejudice would 
not result to the appellant were the Board to enter a final 
decision as to the matter herein addressed on its merits.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).  See also Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  The appellant received explicit notice that, absent 
evidence of qualifying service, which is determinative as a 
threshold matter in the present case, there is no reasonable 
possibility that further development of the claim by VA would 
substantiate the claim.  Nor, in the context of the law that 
applies to this case, is there any indication in the record 
that there is any evidence that could substantiate the claim 
that has not been obtained.

It is also pertinent to note that the VCAA recognizes certain 
circumstances where VA will refrain from or discontinue 
providing assistance.  Circumstances in which VA will refrain 
from or discontinue providing assistance in obtaining 
evidence include, but are not limited to, the claimant's 
ineligibility for the benefit sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R § 3.159(d).  The RO previously 
took appropriate steps to attempt to verify the appellant's 
period of active service and no other development is 
warranted because VA is not required to provide assistance if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  
Therefore, any deficiency in notice to the appellant or as to 
the duty to assist, including the respective responsibilities 
of the parties for securing evidence, is harmless, non-
prejudicial error.  See Valiao v. Principi, 17 Vet. App. 229 
(2003).

In view of the foregoing, the Board finds that VA has 
satisfied its duties under the VCAA.

Analysis of the Claim to Reopen

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

For claims submitted as of August 29, 2001, and subsequently, 
the definition of new and material evidence per 38 C.F.R. 
§ 3.156, is as follows:

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself 
or when considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor 
redundant of the evidence of record at the time 
of the last prior final denial of the claim 
sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

Under applicable laws and regulations, if a former service 
member did not die in service, VA compensation is not payable 
unless the period of service on which the claim is based was 
terminated by a discharge or release under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 
C.F.R. §§ 3.1(d), 3.12(a) (2006).  In addition, benefits are 
not payable where a former service member was discharged or 
released as a deserter.  38 U.S.C.A. § 5303(a) (West 2002); 
38 C.F.R. § 3.12(c)(4). (2006).  However, this bar to 
entitlement does not arise if it is found that the person was 
insane at the time of the commission of the offense causing 
such discharge or release.  38 U.S.C.A. § 5303(b); 38 C.F.R. 
§ 3.12(b) (2006).  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2006).

By its administrative decision of April 1995, the RO 
determined that the appellant's discharge or release from a 
period of service from October 1941 to November 1943 was a 
statutory bar to VA compensation benefits.  Notice of the 
foregoing RO action was furnished to the appellant in April 
1995, and inasmuch as the appellant did not thereafter 
initiate an appeal thereof within the time limits prescribed 
by law, it is concluded that the April 1995 determination 
referenced above was rendered final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 3.104.

Given the finality of the April 1995 decision, and the 
appellant's submission of a claim to reopen in April 2004, 
the question at this juncture is whether new and material 
evidence, based on the definition thereof in effect on and 
after August 29, 2001, has been presented to reopen his 
previously denied claim.  This necessitates a review of the 
evidence submitted prior to and subsequent to that most 
recent, final denial.

On file at the time of entry of the April 1995 determination 
were the appellant's service medical records, and information 
from the service department indicating that the appellant had 
served on active duty from October 1941 to November 1943 and 
that he was issued an other than honorable discharge for that 
period of service due to his desertion from August 1942 to 
April 1943, and physical unfitness.  Also then of record was 
a National Archives (NA) Form 13038, Certification of 
Military Service, pertaining to the appellant is presented, 
wherein it was note that his service ending in November 1943 
was terminated by an other than honorable discharge.  

Since entry of the April 1995 decision, duplicate copies of a 
portion of the appellant's service medical records and NA 
Form 13038 have been submitted.  Also submitted are one or 
more statements of the appellant, to the effect that he 
should never have been permitted to enter onto active duty, 
and that the service department's error in permitting him to 
enter thereby enabled him to undertake misguided actions 
which ultimately led to his other than honorable discharge 
from service.  

That evidence which was previously before the RO at the time 
of the April 1995 and is again submitted clearly is not "new" 
under 38 C.F.R. § 3.156.  While the appellant did not 
previously contend that his other than honorable discharge 
was brought about by the service department's error in 
permitting him to enter onto active duty, such contention 
does not relate to an unestablished fact and does not 
otherwise raise a reasonable possibility of substantiating 
the claim to reopen.  No allegation or proof of insanity or, 
to the extent applicable, evidence of compelling 
circumstances with which to justify the prolonged 
unauthorized absence in service, is offered.  

In all, it cannot reasonably be held that the evidence 
received into the record since entry of the most recent final 
administrative decision of April 1995 raises a reasonable 
possibility of substantiating the appellant's claim to 
reopen.  As such, new and material evidence has not been 
presented to reopen the appellant's previously denied claim 
relating to the character of his discharge and the claim to 
reopen must be denied.


ORDER

New and material evidence has not been received to reopen a 
previously entered determination that the appellant's 
discharge from service was a statutory bar to VA benefits.  
The appeal is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


